Title: From John Adams to Edmé Jacques Genet, 11 May 1780
From: Adams, John
To: Genet, Edmé Jacques


     
      Dear Sir
      Paris May 11th. 1780
     
     I have just recieved your Card of the 10th. I agree with You that the Dean’s propositions are too absurd to be noticed.
     As to the History of my peregrinations in Spain, and I find it is true as far as it goes; altho’ the half is not told, excepting in the following particulars. They have called the American Agent at Corunna, Mr. Laurens, whereas his Name is Mr. Lagoanere. They have called, the first Justice of the Grand Audience “the Rixent,” Whereas they should have called him the Regent. It is moreover said that the Gentlemen dined frequently with the Vice Roy, which is not exactly true—they dined with him but once.
     In every other punctilio, this Narration is true, and far from being exaggerated.
     I had indeed, my dear Sir, as much Reason, to be pleased with the good Will and Affection of the Spaniards, as I had to be mortified, at the Inconvenience of travelling in their Country and the bad Accommodations upon the Roads.
     This Relation shews the Benevolence of Spain on one hand, and the Gratitude of America on the other; and consequently the excellent disposition in both to maintain the new Connection: it has consequently a Tendency to put the English into a proper Temper of Repentance of their folly and their Crimes—a Temper to which they must be brought, before they will make Peace. For this Reason I wish to see it as public as possible and consecrated to Immortality in your Mercury.
    